Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/577,398 filed on 9/20/19. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,086. Although the claims at issue are not identical, they are not patentably distinct from each other because exercise and activity can be obvious to one of the ordinary skilled in the art and with or without the classifier the system can generate the hypoglycemia risk. Please see the table below:
Instant Application 
Pat # 10,456,086
A system for generating a hypoglycemia risk signal associated with activity-induced hypoglycemia comprising a processor configured to: 
obtain a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOBabs/TDI), and an initial glycemic slope signal (So); 
generate a hypoglycemia risk signal based on a hypoglycemia prediction algorithm that determines the probability of a user being hypoglycemic during or after activity based on the obtained BGstart, IOBabs/TDI and So.
A method for predicting hypoglycemia for a user comprising: 
obtaining a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOB.sub.abs/TDI), and an initial glycemic slope signal (SO); 
determining a hypoglycemia risk signal with a hypoglycemia prediction algorithm that determines the probability of the user being hypoglycemic during or after exercise based on the blood glucose signal, the ratio of absolute insulin on board over total daily insulin signal, and the initial glycemic slope signal; and
determining a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.



Regarding claim 2, Claim is rejected under claim 1 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to determine a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.
A method for predicting hypoglycemia for a user comprising: 
obtaining a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOB.sub.abs/TDI), and an initial glycemic slope signal (SO); 
determining a hypoglycemia risk signal with a hypoglycemia prediction algorithm that determines the probability of the user being hypoglycemic during or after exercise based on the blood glucose signal, the ratio of absolute insulin on board over total daily insulin signal, and the initial glycemic slope signal; and
determining a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.


Regarding claim 3, Claim is rejected under claim 2 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the hypoglycemia prediction algorithm is: 
    PNG
    media_image1.png
    193
    551
    media_image1.png
    Greyscale
  US 16/577,398 wherein p0, /1, f32, and #3are predetermined constants.  
The system of claim 1, wherein the hypoglycemia prediction algorithm is: 
    PNG
    media_image1.png
    193
    551
    media_image1.png
    Greyscale
  US 16/577,398 wherein p0, /1, f32, and #3are predetermined constants.  Attorney Docket No. 


Regarding claim 4, Claim is rejected under claim 3 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 2, wherein the classifier algorithm is: 
    PNG
    media_image2.png
    56
    412
    media_image2.png
    Greyscale
 wherein DETthresh is a predetermined constant.
The system of claim 2, wherein the classifier algorithm is: 
    PNG
    media_image2.png
    56
    412
    media_image2.png
    Greyscale
 wherein DETthresh is a predetermined constant.


Regarding claim 5, Claim is rejected under claim 4 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 4, wherein DETtresh is 0.4.
The system of claim 4, wherein DETtresh is 0.4.


Regarding claim 6, Claim is rejected under claim 5 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, wherein the So is obtained based on the blood glucose signal.
The method of claim 1, wherein the initial glycemic slope signal is obtained based on the blood glucose signal.


Regarding claim 7, Claim is rejected under claim 7 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 2, comprising: a display in communication with the processor, the display being configured to present an alert when the hypoglycemia risk state indicates a risk of hypoglycemia.
The method of claim 6 comprising: displaying the generated alert on a display of a portable computing device.


Regarding claim 8, Claim is rejected under claim 15 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, comprising: a continuous blood glucose monitoring sensor in communication with the processor, the continuous blood glucose monitoring sensor configured to generate the blood glucose signal.
The method of claim 1 wherein obtaining the blood glucose signal comprises receiving the blood glucose signal from a continuous blood glucose monitor.



Regarding claim 9, Claim is rejected under claim 8 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, comprising: an insulin pump in communication with the processor, the insulin pump configured to deliver glucose to a user when the hypoglycemic risk state indicates a risk of hypoglycemia during or after exercise activity.
The method of claim 1 further comprising: communicating an instruction to an insulin pump if the hypoglycemic risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 10, Claim is rejected under claim 9 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to communicate an instruction to the user to consume a determined amount of carbohydrate prior to or during the activity when the hypoglycemia risk state indicates a risk of hypoglycemia during or after activity.
The method of claim 1 further comprising: communicating an instruction to the user to consume a determined amount of carbohydrate prior to or during the exercise if the hypoglycemia risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 11, Claim is rejected under claim 11 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, comprising: at least one sensor configured to detect when the user begins to activity.
The method of claim 1 further comprising: obtaining an activity signal from at least one sensor configured to detect when the user begins to exercise.


Regarding claim 12, Claim is rejected under claim 12 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 11, wherein the at least one sensor includes one or more of a heartrate sensor and/or an accelerometer.
The method of claim 10, wherein the at least one sensor includes one or more of a heartrate sensor and an accelerometer


Regarding claim 13, Claim is rejected under claim 13 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 11, wherein in response to the at least one sensor detecting that the user has begun to activity, the processor is configured to generate an alert when the hypoglycemia risk state indicates a risk of hypoglycemia during or after activity.
The method of claim 10 further comprising: in response to detecting that the user has begun to exercise, generating an alert if the hypoglycemia risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 14, Claim is rejected under claim 14 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to: obtain from a user one or more additional signals corresponding to a type of activity, an intensity of activity, or a duration of activity, and wherein the hypoglycemic prediction algorithm determines the probability of the user being hypoglycemic during or after activity based at least in part on the one or more additional signals.
The method of claim 1 further comprising: obtaining from the user one or more additional signals corresponding to a type of exercise, an intensity of exercise, or a duration of exercise, and wherein the hypoglycemic prediction algorithm determines the probability of the user being hypoglycemic during or after exercise based at least in part on the one or more additional signals.


Regarding claim 15, the computer-implemented method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 16, the computer-implemented method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 17, the computer-implemented method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 18, the computer-implemented method substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 19, the computer-implemented method substantially have same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the computer-implemented method substantially have same limitations as claim 9, thus the same rejection is applicable. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632